Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Response to Arguments
Applicant’s arguments, see pages 5-6, filed April 27, 2022, with respect to claims 21-40 have been fully considered and are persuasive.  The rejection of claims 34-40 has been withdrawn. 
Response to Amendment
	The amendment submitted April 27, 2022 has been accepted and entered.  No claims are amended.  Claims 34-40 are cancelled.  New claims 41-47 are added.  Thus, claims 21-33 and 41-47 are examined. 
Allowable Subject Matter
Claims 21-33 were indicated as allowable in the previous Office Action dated January 27, 2022.
New independent claims 41 and 45 are allowable, written to include allowable subject matter of claims 21 and 28, as indicated in the previous Office Action dated January 27, 2022.
Claims 42-44 and 46-47 are allowable based on their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al – 2016/0027847 A1 – discloses an X-ray detector assembly includes a polymeric substrate having a lower surface and an upper surface, and an X-ray detector disposed on the upper surface of the substrate.  The X-ray detector includes a thin-film-transistor array disposed on the substrate, an organic photodiode disposed on the thin-film- transistor array, and a scintillator disposed on the organic photodiode. A metal barrier extends substantially over an upper surface of the scintillator, substantially over peripherally-extending edges of the scintillator, the organic photodiode, and the thin-film- transistor array, and substantially over the lower surface of the substrate.  

    PNG
    media_image1.png
    355
    618
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                         

/F.P.B./Examiner, Art Unit 2884